Citation Nr: 1700526	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  06-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a bronchial disability, claimed as a respiratory condition.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This decision denied service connection for bronchial and psychiatric disabilities and also found that no new and material evidence had been presented to reopen the claim for service connection for a hiatal hernia.

In an October 2009 Board decision, it was found that there was sufficient new and material evidence to reopen the claim for service connection for a hiatal hernia.  The Board then remanded all three issues for further development.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a bronchial and psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A hiatal hernia was not manifest in service, nor has it been shown to be related to service



CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by service, and is not attributable to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In February 2005, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claims and as to the disability rating and effective date elements of his claim.

The Board notes that the Veteran's complete service treatment records are unavailable (only his separation examination is available), as they were housed in that section of the National Personnel Records Center's St. Louis storage facility which burned in a 1973 fire.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The RO issued a formal finding of unavailability of the records in November 1976 and advised the Veteran of alternative methods of supporting his claim, including the Veteran's own submission of any service treatment records in his possession.

In regard to the duty to assist, the Veteran's private treatment records have been obtained and considered.  The Veteran was also afforded a VA examination in December 2014.  The December 2014 examiner reviewed the Veteran's claims folder and provided an opinion which was fully supported by a rationale.  .  Therefore, the Board finds that the December 2014 medical opinion is adequate for adjudication purposes.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a hiatal hernia, since he experienced abdominal pain and other stomach related symptoms during and post-service.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

An October 1955 separation examination report indicates that the Veteran complained of epigastric pain.  Physical examination revealed epigastric tenderness to abdominal palpation.  An upper GI series was normal. 

A treatment record from Presbyterian Hospital in 1956 indicates that the Veteran was hospitalized from February 28, 1956 to March 9, 1956.  There is no specific condition listed for the Veteran's hospitalization.  

Private treatment records from Dr. G.R. indicate that the Veteran was seen in April 1966 for complaints of vomiting and upper abdominal discomfort and in August 1967 for epigastric discomfort relieved by Alka-Seltzer. 

Private treatment records from Dr. M.M. indicate that the Veteran was treated for chronic gastritis since 1972.  

The Veteran was afforded a VA examination in October 1976 where he complained of stomach problems.  The examiner examined the Veteran and found evidence of epigastric discomfort and diagnosed the Veteran with hiatal hernia, sliding type.   

An August 1999 x-ray report from Hospital San Pablo, Inc. indicates that the Veteran underwent a barium swallow and was diagnosed with a hiatal hernia with stricture of distal esophagus.  An endoscopy was recommended.  

In a May 2005 correspondence, Dr. A.N. stated that she treated the Veteran in November 1996 and performed a left laparoscopic extra peritoneal inguinal hernioplasty.  She also noted that in February 2001, the Veteran underwent another procedure, without complication.  She noted that the Veteran carried diagnoses of gastroesophageal reflex disease (GERD), constipation, and hiatal hernia.  

In a March 2006 correspondence, Dr. C.S. stated that the Veteran had a diagnosis of esophagic hernia and chronic gastritis since 1953 that "apparently got worse when he was in military service in Fort Devens."  No other supporting evidence was provided.  

The Veteran was afforded a VA esophageal examination in December 2014 where the examiner noted the Veteran's 1976 diagnosis of a hiatal hernia.  The examiner opined that the Veteran's hiatal hernia was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran claimed the condition began more than 21 years post service and there was no evidence of treatment for symptoms of the hernia during service or within one year of discharge.  

The Board finds the December 2014 examiner's opinion to be highly probative in value.  The examiner reviewed the Veteran's medical records and considered the Veteran's statements prior to rendering an opinion.  The examiner concluded that the Veteran's hiatal hernia was not related to his service.  

With the exception of one private provider, none of the private medical evidence relates the Veteran's hiatal hernia to service.  The evidence merely states that the Veteran currently carries a diagnosis - which is only part of the requirements for a successful claim for entitlement to service connection.  Dr. C.S.'s March 2006 opinion states that the Veteran had a diagnosis during service that "apparently" worsened during service; however, there was no support or rationale for such a speculative opinion.  See Bostain v. West, 11 Vet. App. 124 (1998).  As mentioned above, the Veteran's full service treatment records are unavailable; however, his separation examination is available and did not reflect a diagnosis of a hiatal hernia.  It is unclear as to what evidence Dr. C.S.'s opinion is based; therefore, the Board does not assign it any probative value.

Further, the Board attaches no probative value to the Veteran's statement regarding the etiology of his hiatal hernia.  There is no evidence that the Veteran has the medical expertise to provide such an opinion and therefore is not competent to offer such an opinion.  His hiatal hernia was diagnosed after he underwent a series of complicated medical testing.  Although there was documentation of complaints of stomach pains on his separation examination, his upper GI series tests were normal.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Given that the Board has found the unfavorable December 2014 medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107 (West 2014).



ORDER

Entitlement to service connection for a hiatal hernia is denied.  


REMAND

In the October 2009 Board remand, the Board directed the AOJ to schedule the Veteran for VA examinations regarding his hernia, respiratory disability and depression claims.  In December 2014, the Veteran underwent a VA examination regarding his hiatal hernia claim.  In a January 2015 correspondence, the RO informed the Veteran that the VA medical facility nearest him would schedule him for a VA examination.  However, the March 2016 Supplemental Statement of the Case (SSOC) indicated that the Veteran failed to report for an examination scheduled for February 3, 2015.  It is unclear as to whether the Veteran was properly notified about the VA examination.  A review of the record suggests that the hiatal hernia examination notice (to which the Veteran appeared) was sent to a different address than the notice for the respiratory and psychiatric examinations (to which the Veteran did not appear).  Therefore, the Board finds that a remand is necessary to afford the Veteran another opportunity to attend a VA examination.  Efforts should be made to verify the Veteran's current mailing address and notification of the scheduled VA examination appointment is to be documented in the Veteran's electronic claims folder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's current mailing address and then schedule the Veteran for a VA examination to determine the etiology of the Veteran's bronchial disability.  A copy of the letter notifying the Veteran of the scheduled appointment should be associated with the electronic claims folder.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review prior to the examination.  All indicated tests must be performed all findings reported in detail.  The examiner is requested to provide an opinion on the following:

Whether it is at least as likely as not (50 percent probability or greater) that any respiratory/lung disability is related to or had its onset in service. 

The examiner's attention is directed to the SGO records which indicate treatment for an upper respiratory infection in May 1954. 

2.  Verify the Veteran's current mailing address and then schedule the Veteran for a VA examination to determine the etiology of the Veteran's psychiatric disability.  A copy of the letter notifying the Veteran of the scheduled appointment should be associated with the electronic claims folder.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review prior to the examination.  All indicated tests must be performed all findings reported in detail.  The examiner is requested to provide an opinion on the following:

(a)  Provide a diagnosis for all psychiatric disabilities.  

(b)  For each diagnosed psychiatric disability, opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability is related to or had its onset in service.  

A complete rationale for all opinions is requested.  

3.  Thereafter, readjudicate the claims.  If the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


